 

My BM NY HB HN WN BR RD RDO ee ea eae
Oo sn A OH F&F WwW NH SEF OS OBO DO HS DN th OB HD SF

Oo Oo KN A WNW B&B WY BY

 

 

entitta eth atta aaeteeamted

OCT 18 2019

t ;
CLERK US DISTRICT COURT

SOUTHERN 0} F CALIFORNIA
ay DEPUTY |

 

 

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

TATTERSALLS, LTD., Case No.: 17cv1125-BTM(KSC)

Plaintiff,
ORDER RE JOINT MOTIONS FOR
V. DETERMINATION OF DISCOVERY
GERALD WIENER, et al., DISPUTES [Doc. Nos. 80 and 81.]

Defendants.

 

 

 

Before the Court are two Joint Motions for Determination of Discovery Dispute.
[Doc. Nos. 80 and 81.] In these Joint Motions, plaintiff seeks an order compelling
defendants to revise and expand the initial disclosures they made pursuant to Federal |
Rules of Civil Procedure 26(a)(1)(A)(i) and (ii). Defendants contend they have fully
complied with the initial disclosure requirements, Copies of defendants’ initial
disclosures were provided to the Court as exhibits to the Joint Motions. [Doc. No. 80-2,
at pp. 19-24; Doc. 81-1, at pp. 33-46. ]

_ Initial I Disclosures/Description of Documents That May Be Used to Support
Claims or Defenses [Doc. No. 80]. Plaintiff argues that defendants’ initial disclosures
are incomplete because they did not produce a single document. [Doc. No. 80, at p. 6.]
In addition, plaintiff contends that defendants’ initial disclosures are incomplete because

they should have identified additional documents based on the allegations in plaintiff’ s

1
. 17ev1125-BTM(KSC)

 

 
 

oc Oo SI DO A BB WH BB Be

Me NY WB BB NB NY BR RD RDO ee ei ei i a a
aon DH HH FW NH KF SD OC wO HD DH A BP WY S&B Oo

 

 

Complaint that allege defendants were acting as partners in “multiple year of
transactions.” [Doc. No. 80, at pp. 7-8.] Plaintiff also argues that defendants must make
separate disclosures for each defendant. [Doc. No. 80, at p. 6.]

Defendants contend they have fully complied with the initial disclosure
requirements and are not required to identify the documents “that plaintiff thinks they
should.” [Doc. No. 80, at p. 12.] Defendants have also explained that the responses are
the same as each defendant, so it is not necessary for them to provide separate
disclosures. [Doc. No. 80, at p. 9-11.] | |

Having reviewed defendants’ initial disclosures and the parties’ arguments, the
Court finds that defendants have complied with the requirements set forth in Federal Rule
of Civil Procedure 26(a){1)(A)(ii). As required by Federal Rule of Civil Procedure
26(a)(1)(A)G1), defendants’ initial disclosures include “a description by category and.
location” of documents they “may” use to support their claims and/or defenses and the
location of the documents. [Doc. No. 80-2, at pp. 19-24.] Rule 26(a)(1)(A)(ii) does not
mandate that defendants produce documents. To the extent plaintiff seeks copies of
documents listed in defendants’ initial disclosures or seeks disclosure of additional
documents and information from defendants, it must do so by serving defendants with
discovery requests as provided in Federal Rules of Civil Procedure 30, 33, 34, and 36. If
plaintiff seeks documents from a third party, it must, of course, serve those parties with a
subpoena pursuant to Federal Rule of Civil Procedure 45. To the extent defendants’
initial disclosures and/or responses to any discovery requests are the same for more than
one defendant, it is not necessary for them to serve plaintiff with separate disclosures or
responses for each defendant so long as the response clearly states that it is being
submitted on behalf of multiple defendants.

Accordingly, plaintiff's request for an order compelling defendants to make
additional initial disclosures under Rule 26(a)(1)(A)(ii) is DENIED. [Doc. No. 80.] |

Initial Disclosures/Witnesses [Doc. No. 81]. As required under Federal Rule of
Civil Procedure 26(a)(1)(A)(@i), defendants’ initial disclosures include a list of witnesses

2
17ev1 125-BTM(KSC)

 

 
 

oO ee SN DBD A B&B WB Be

BS NM BR RB RD DD RD RD Re ia ea i ae
ao nN DN UH FF WY NH S&S CO CO wo HW DO wD BO Ow DR oD

 

 

they believe are “likely to have discoverable information.” Fed.R.Civ.P. 26(a)(1)(A).
[Doc. No. 81-1, at pp. 35-41.] According to plaintiff, four of the witnesses identified by
defendants are attorneys who have worked for one or more of the defendants. [Doc. No.
81, at p. 6.] For example, defendants identified attorney Nicholas Klein, and provided his
address and telephone number, and a general description of subject areas where he has
knowledge relevant to the case. The description identifies Mr. Klein as “outside counsel”
to defendant Finance California. [Doc. No. 81-1, at p. 39.]

Because defendants have identified attorneys as potential witnesses, plaintiff
contends defendants must identify “the holder of the attorney-client privilege,” provide a
privilege log, or waive the privilege. [Doc. No. 81, at pp. 7-9.] Plaintiff believes
defendants are listing individual lawyers as defense witnesses to preclude plaintiff from
obtaining discovery. [Doc. No. 81, at p. 7.]

Defendants contend they have fulfilled their initial disclosure obligations under
Federal Rule of Civil Procedure 26(a)(1)(A)(i), and the attorney-client privilege is not an
issue at this stage of the proceeding. Defendants are correct. Plaintiff's request for an
order compelling defendants to further address the attorney-client privilege, provide a
privilege log, and/or waive the privilege is premature.

“The claim of privilege must be made and sustained on a question-by-question or
document-by-document basis; a blanket claim of privilege is unacceptable.” United
States v. Christensen, 828 F.3d 763, 803 (9th Cir. 2015). At the time of initial
disclosures, it is enough for defendants to state that these attorneys may have
“discoverable information” but to also indicate there may be some documents or
information they would not be able to disclose based on the attorney-client privilege.
Later, if these attorneys withhold documents or information in response to document
requests or deposition questions based on the attorney-client privilege, it would be time
for them to “expressly make the claim” on behalf of the holder of the privilege, and, if
documents are withheld, provide plaintiff with a privilege log. See Fed.R.Civ.P
26(b)(5 (A) & (i).

17ev1125-BTM(KSC)

 

 
 

oO fF 4S OHO UO BRB WY HF

BS BM BN BD BD BRD BD ORD ORDO Oe a a ee
oan DK A FF WY YP KH SCS CO wo HS DHA wT fF WH WY KF OC

 

 

Plaintiff also argues that defendants must provide separate initial disclosures of
witnesses for each defendant. [Doc. No. 81, at p. 10.] Defendants have explained that the
witness disclosures are the same for both responding defendants, and joint disclosures are
appropriate for related parties. [Doc. No. 81, at pp. 25-26.] Defendants are correct. Once
again, to the extent defendants’ initial disclosures and/or responses to any discovery
requests are the same for more than one defendant, it is not necessary for them to serve
plaintiff with separate disclosures or responses for each defendant so long as the response
clearly states that it is being submitted on behalf of multiple defendants.

Accordingly, plaintiff's request for an order compelling defendants to make
additional initial disclosures under Rule 26(a)(1)(A)(ii) to specifically address issues
concerning the attorney-client privilege is DENIED. [Doc. No. 81.]

To the extent the parties have any further discovery disputes they are unable to
resolve after they have met and conferred in good faith concerning all disputed issues,
they must jointly contact the Court at (619) 446-3964 before filing a motion.

IT IS SO ORDERED.
Dated: October L& 2019

 

 

ih
Hon. Karént §. Crawfor
United States Magistrate Judge

17cev1125-BTM(KSC)

 

 
